Citation Nr: 0927263	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  06-19 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for benign prostatic 
hypertrophy, to include as secondary to service-connected L5-
S1 disc herniation, status post hemilaminectomy, with right-
sided radiculopathy.

2.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to service-connected L5-
S1 disc herniation, status post hemilaminectomy, with right-
sided radiculopathy.

3.  Entitlement to a disability rating in excess of 20 
percent for L5-S1 disc herniation, status post 
hemilaminectomy, with right-sided radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to 
January 1976.  He has also served in the Reserves, to include 
active duty for training (ACDUTRA) in the Reserves from July 
1989 to June 1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
"Tiger Team" in Cleveland, Ohio, which denied the Veteran's 
December 2004 claims for entitlement to service connection 
for a benign prostatic hypertrophy, including as secondary to 
a service-connected L5-S1 disc herniation, status post 
hemilaminectomy, with right-sided radiculopathy; for 
entitlement to service connection for erectile dysfunction, 
including as secondary to a service-connected L5-S1 disc 
herniation, status post hemilaminectomy, with right-sided 
radiculopathy; and for entitlement to a disability rating in 
excess of 20 percent disabling for an L5-S1 disc herniation, 
status post hemilaminectomy, with right-sided radiculopathy.  
The Veteran's claims folder was subsequently returned to the 
VA RO in St. Petersburg, Florida.  

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

Additional development is needed prior to further 
consideration of the Veteran's claims for entitlement to 
service connection benign prostatic hypertrophy, for 
entitlement to service connection for erectile dysfunction, 
and for entitlement to a rating in excess of 20 percent for 
L5-S1 disc herniation, status post hemilaminectomy, with 
right-sided radiculopathy.  VA's duty to assist includes a 
duty to provide a medical examination or obtain a medical 
opinion where it is deemed necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) 
(2008); Duenas v. Principi, 18 Vet. App. 512 (2004); 
Robinette v. Brown, 8 Vet. App. 69 (1995).

In its June 2005 rating decision, the Cleveland Ohio RO 
"Tiger Team" denied the Veteran's claims for entitlement to 
service connection for a benign prostatic hypertrophy, as 
secondary to a service-connected L5-S1 disc herniation, 
status post hemilaminectomy, with right-sided radiculopathy, 
and for entitlement to service connection for erectile 
dysfunction, as secondary to a service-connected L5-S1 disc 
herniation, status post hemilaminectomy, with right-sided 
radiculopathy and on the theory of direct service connection.  

In this regard, the March 2005 VA examination provided to the 
Veteran is inadequate as to both claims for service 
connection.  First, as noted above, the examiner did not 
provide etiological opinions on whether the Veteran's 
erectile dysfunction and benign prostatic hypertrophy were 
incurred or aggravated as a result of his time in service.  
Second, the examiner gave no rationale for why he could not 
provide an opinion regarding the etiological relationship 
between the Veteran's erectile dysfunction and his service-
connected back condition without resorting to speculation.  
Third, the examiner limited his etiological discussion of the 
Veteran's claimed benign prostatic hypertrophy to its 
symptomatology (i.e., bladder outlet), and even then did not 
provide a rationale for why the symptoms of the condition (as 
opposed to the claimed condition itself) could not be 
etiologically linked to the Veteran's service-connected back 
condition.  Martinak v. Nicholson, 21 Vet. App. 447 (2007); 
Roberts v. West, 13 Vet. App. 185 (1999).  On remand, the 
examiner should provide an opinion as to whether it is at 
least as likely as not (50 percent or greater probability) 
that the Veteran's erectile dysfunction and benign prostatic 
hypertrophy were incurred or aggravated as a result of his 
time in service, or as a result of his service-connected L5-
S1 disc herniation, status post hemilaminectomy, with right-
sided radiculopathy.

Additionally, the AOJ should attempt to obtain the Veteran's 
service treatment records from his service in the Reserves, 
to include the records of treatment following his January 7, 
1990 automobile accident.  The AOJ should not end its efforts 
to obtain those records unless the relevant Federal 
department or agency advises VA that the requested records do 
not exist, or the custodian does not have them.  38 C.F.R. 
§ 3.159(c)(2).

Regarding his service-connected L5-S1 disc herniation, status 
post hemilaminectomy, with right-sided radiculopathy, the 
Board notes that the Veteran's most recent VA examination was 
provided in March 2005.  In light of the more than four years 
since the Veteran's last VA examination, the Veteran should 
be scheduled for a new VA examination to ascertain the degree 
of disability currently associated with his service-connected 
condition.

On remand, the AOJ should also obtain all of the medical 
records showing treatment for an L5-S1 disc herniation, 
status post hemilaminectomy, with right-sided radiculopathy 
since March 2006, which are not already of record.

Further, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VA notice requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The Veteran 
should be provided with notice of the type of evidence 
necessary to establish a disability rating or an effective 
date if service connection is granted with respect to his 
claimed benign prostatic hypertrophy and erectile 
dysfunction.

Additionally, the Veteran must be provided with notice in 
compliance with Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), with respect to his claim for a higher rating for his 
service-connected L5-S1 disc herniation, status post 
hemilaminectomy, with right-sided radiculopathy.  For an 
increased-compensation claim, 38 U.S.C.A. § 5103(a) requires, 
first, at a minimum, that the Secretary notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores, supra. 
 
Second, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

Third, the claimant must be notified that, should an increase 
in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.

Fourth, the notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, supra.

In this case, the Veteran was not provided with notice in 
compliance with Vazquez-Flores, supra.  On remand, the AOJ 
should provide the Veteran with such notice.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective notice 
that explains the information and evidence 
not of record needed to establish an 
initial disability rating and an effective 
date, if service connection for erectile 
dysfunction and/or benign prostatic 
hypertrophy is granted on appeal, as 
outlined by the Court in Dingess, supra.  
The claims file must include documentation 
that VA has complied with VA's duties to 
notify and assist a claimant.

2.  Send the Veteran a corrective notice 
that explains that, to substantiate an 
increased rating claim, he must provide, 
or ask the Secretary to obtain, medical or 
lay evidence demonstrating a worsening or 
increase in severity of the disability and 
the effect that worsening has on the 
claimant's employment and daily life.  
Further, if the Diagnostic Code under 
which the Veteran is rated contains 
criteria necessary for entitlement to a 
higher disability rating that would not be 
satisfied by the Veteran demonstrating a 
noticeable worsening or increase in 
severity of the disability and the effect 
that worsening has on the Veteran's 
employment and daily life (such as a 
specific measurement or test result), the 
Secretary must provide at least general 
notice of that requirement to the Veteran.  
Additionally, the Veteran must be notified 
that, should an increase in disability be 
found, a disability rating will be 
determined by applying relevant Diagnostic 
Codes, which typically provide for a range 
in severity of a particular disability 
from noncompensable to as much as 100 
percent (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life.  
The notice must also provide examples of 
the types of medical and lay evidence that 
the claimant may submit (or ask the 
Secretary to obtain) that are relevant to 
establishing entitlement to increased 
compensation-e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

3.  The AOJ should attempt to obtain the 
Veteran's service treatment records from 
his service in the Reserves, to include 
the records of treatment following his 
January 7, 1990 automobile accident.  The 
AOJ should not end its efforts to obtain 
those records unless the records are 
obtained, or unless the relevant Federal 
department or agency advises VA that the 
requested records do not exist, or the 
custodian does not have them.

4.  Ask the Veteran to identify all health 
care providers that have treated or 
evaluated him for his service-connected 
L5-S1 disc herniation, status post 
hemilaminectomy, with right-sided 
radiculopathy, since March 2006, and 
attempt to obtain records from each health 
care provider that he identifies who might 
have available records, if not already in 
the claims file.  If records are 
unavailable and future attempts to 
retrieve the records would be futile, 
notations to that effect should be made in 
the claims folder.

5.  After completion of the above, 
schedule the Veteran for an orthopedic 
examination, by an appropriate specialist, 
to determine the nature, extent and 
severity of his service-connected L5-S1 
disc herniation, status post 
hemilaminectomy, with right-sided 
radiculopathy.  The claims file should be 
made available to, and be reviewed by, the 
examiner in connection with the 
examination, and the examiner's report 
should so indicate.  The orthopedic 
examiner should assess the nature and 
severity of the Veteran's spine disability 
in accordance with the latest AMIE 
worksheet for rating disabilities of the 
spine.  All indicated tests and studies, 
to include range of motion and X-rays, 
should be undertaken.  The rationale for 
any opinions and all clinical findings 
should be given in detail.  If it is not 
possible to provide an opinion without 
resulting to mere speculation, the 
examiner should state the reason(s) why.

6.  After completion of the above, 
schedule the Veteran for a genitourinary 
examination, by an appropriate specialist, 
to determine the nature, extent, and 
etiology of his claimed benign prostatic 
hypertrophy and erectile dysfunction.  The 
claims file should be made available to, 
and be reviewed by, the examiner in 
connection with the examination, and the 
report should so indicate.  All indicated 
tests and studies should be undertaken.  
The examiner should express opinions as 
to:

a) Whether the Veteran has benign 
prostatic hypertrophy; 

i) If so, whether it is at least as likely 
as not (meaning 50 percent or more 
probable) that the Veteran's benign 
prostatic hypertrophy was caused or 
aggravated by his time in service; or

ii) If so, whether it is at least as 
likely as not (meaning 50 percent or more 
probable) that the Veteran's benign 
prostatic hypertrophy was caused or 
aggravated by his service-connected L5-S1 
disc herniation, status post 
hemilaminectomy, with right-sided 
radiculopathy.

b) Whether the Veteran has erectile 
dysfunction; 

i) If so, whether it is at least as likely 
as not (meaning 50 percent or more 
probable) that the Veteran's erectile 
dysfunction was caused or aggravated by 
his time in service; or

ii) If so, whether it is at least as 
likely as not (meaning 50 percent or more 
probable) that the Veteran's erectile 
dysfunction was caused or aggravated by 
his service-connected L5-S1 disc 
herniation, status post hemilaminectomy, 
with right-sided radiculopathy.

The rationale for any opinions and all 
clinical findings should be given in 
detail.  If it is not possible to provide 
an opinion without resulting to mere 
speculation, the examiner should state the 
reason(s) why.

7.  Following completion of the above 
development, the AOJ should readjudicate 
the issues of entitlement to service 
connection for benign prostatic 
hypertrophy and for erectile dysfunction, 
under theories of both direct and 
secondary service connection, and 
entitlement to a rating in excess of 20 
percent for L5-S1 disc herniation, status 
post hemilaminectomy, with right-sided 
radiculopathy.  If any determination 
remains unfavorable to the Veteran, he and 
his representative should be provided with 
a supplemental statement of the case, and 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

No action by the Veteran is required until he receives 
further notice; however, the Veteran is advised that failure 
to cooperate by reporting for examinations without good cause 
may have adverse consequences on his claims.  38 C.F.R. § 
3.655 (2008).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




